EXHIBIT 10.1
(INTERPHASE LOGO) [c78860p7886001.jpg]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 30th day of December, 2008 (the “Effective Date”), by and between
Interphase Corporation (the “Corporation”) and Gregory B. Kalush (the
“Executive”).
WHEREAS, the Corporation and the Executive are parties to that certain
Employment Agreement dated March 12, 2000, which sets forth the terms and
conditions of the Executive’s employment with the Corporation (the “2000
Agreement”); and
WHEREAS, the Corporation and the Executive desire to amend and restate the 2000
Agreement on the terms and conditions set forth herein in a manner intended to
take into account the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”);
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

1.  
Employment. The Corporation hereby continues the employment of the Executive in
the capacity of President and Chief Executive Officer, and the Executive hereby
accepts such continued employment, on the terms and conditions hereinafter set
forth.

2.  
Duties. The Executive’s general duties and responsibilities as President and
Chief Executive Officer shall be overseeing the general operations of the
Corporation. The Executive will also serve as Chairman of the Board, or any such
other position to which he is appointed by the Board of Directors of the
Corporation.

3.  
Term. The “initial term” of employment under this Agreement, as amended and
restated, shall terminate on March 12, 2009, the end of the current term of the
Agreement, subject to the termination provisions in Section 10. After the
expiration of the initial term of this amended and restated Agreement, this
Agreement and the Executive’s employment hereunder, will continue for successive
two (2) year terms, unless, as provided in Section 10(a), more than thirty
(30) days prior to the expiration of the then current term (i.e., initial or
renewal) of this Agreement, either the Executive or the Corporation gives notice
to the other party that this Agreement will not be renewed.

 

Page 1



--------------------------------------------------------------------------------



 



4.  
Salary and Other Compensation. As compensation for the services to be rendered
by the Executive to the Corporation pursuant to this Agreement, the Executive
shall be paid the following compensation and other benefits:

  (a)  
Base Salary: A base salary at an annual rate of $325,000.00, payable in
bi-weekly installments will be paid to the Executive. The base salary may not be
decreased at any time during the term of the Executive’s employment hereunder
and shall be reviewed annually throughout the term of this Agreement by the
Board of Directors or Compensation Committee of the Board of Directors (the
“Compensation Committee”). References in this Agreement to the Executive’s “base
salary” shall refer to the base salary, as adjusted from time to time in
accordance with this Section 4(a), payable to the Executive at any relevant
time.

  (b)  
Bonus: The Executive shall be eligible for an annual Executive Bonus based upon
the guidelines contained in the Corporation’s Executive Bonus Plan. The
Executive’s “annual bonus target” for the period January 1, 2008 through
December 31, 2008 shall be $200,000 and thereafter shall be established by the
Board of Directors or the Compensation Committee (if such authority is delegated
to the Compensation Committee). The Executive must be employed by the
Corporation through the payment date of any such annual bonus as a condition to
receive the bonus.

  (c)  
Equity Awards: As provided in the 2000 Agreement, the Executive has been awarded
stock options to purchase 100,000 shares of common stock of the Corporation
under its Amended and Restated Stock Option Plan (the “Option”) and in
accordance with prior action of the Board of Directors, the Option vested as
follows: (i) 33,334 of the total shares covered by the Option vested on
March 12, 2000; (ii) an additional 33,333 of the total shares covered by the
Option vested on March 12, 2001; and (iii) the remaining 33,333 shares covered
by the Option vested on March 12, 2002.

The exercise price, term and other relevant provisions of the Option (including,
but not limited to, which options are incentive stock options and which are
nonqualified options) are contained in Option Agreements # 1083 and 1085
executed by the Executive (the “Option Agreements”). In the event of any
conflict between the terms of this Section 4(c) and the Option Agreements, the
Option Agreements shall control.
The Executive has received other equity awards subsequent to the award referred
to above. In addition, the Executive shall be eligible to participate in equity
awards as determined by the Compensation Committee of the Corporation’s Board of
Directors under the Corporation’s Long-Term Stock Incentive Plan or other equity
award plan maintained by the Corporation during the term of this Agreement.

 

Page 2



--------------------------------------------------------------------------------



 



  (d)  
Expense Reimbursements: The Corporation agrees to reimburse the Executive, in
accordance with the Corporation’s policies regarding reimbursement of business
expenses, for the reasonable and necessary business expenses incurred by the
Executive in the performance of his duties.

  (e)  
Office Furnishings: The Corporation agrees to provide a personal computer and
office space and furnishings to the Executive commensurate with the
Corporation’s decor and culture.

  (f)  
Executive Benefit Plans: The Executive shall be allowed to participate, to the
extent he may be eligible, in any profit sharing, retirement, insurance or other
benefit plan or programs maintained by the Corporation from time to time. The
Corporation shall also provide the Executive with the life insurance policy for
which the Corporation shall pay the premiums on the Executive’s life with a $1M
(One Million Dollar) death benefit as in effect as of the Effective Date,
payable to the Executive’s designated beneficiary.

5.  
Indemnification. The Corporation agrees to provide the Executive with coverage
under its Director’s and Officer’s liability insurance policy. The Corporation
also agrees to indemnify and defend the Executive in accordance with the
Corporation’s Articles of Incorporation and Bylaws. This Section 5 shall survive
the expiration of this Agreement.

6.  
Health and Corporate Owned Life Insurance. The Corporation agrees to offer
coverage to the Executive under the group health plan maintained by the
Corporation from time to time on the same basis as other executives of the
Corporation. The Corporation, in its discretion, may apply for and procure in
its own name and for its own benefit, life insurance on the life of the
Executive in any amount or amounts considered advisable by the Corporation, and
the Executive shall submit to any medical or other examination and execute and
deliver any application or other instrument in writing, reasonably necessary to
effectuate such insurance.

7.  
Vacations and Leave. The Executive shall be entitled to four (4) weeks of paid
vacation per year to be accrued in accordance with the Corporation’s vacation
policy in effect from time to time and ten (10) sick days per year, and any
other paid leave benefits provided for in the Corporation’s Policy Guide.

 

Page 3



--------------------------------------------------------------------------------



 



8.  
Non-Disclosure of Confidential Information. During the term of the Executive’s
employment, the Corporation has and promises to continue to provide the
Executive, and he will be making use of, acquiring, and/or adding to,
confidential information of a special and unique nature and value relating to
such matters as the patents, copyrights, proprietary information, trade secrets,
systems, product developments, procedures, manuals, confidential reports, lists
of customers (which are deemed for all purposes confidential and proprietary) of
the Corporation and its Affiliates (an “Affiliate” of the Corporation being
defined as any person controlling, controlled by, or under common control with
the Corporation), as well as the nature and type of services rendered by the
Corporation and its Affiliates, the equipment and methods used and preferred by
the customers of the Corporation and its Affiliates, and the fees paid by them.
The Corporation and its Affiliates are sometimes hereinafter referred to as the
“Interphase Group.” The Executive further agrees that if a third party (e.g.,
vendors, customers and manufacturers) contracts with the Interphase Group or any
member thereof the information obtained or received from a third party
including, but not limited to its patents, copyrights, proprietary information,
trade secrets, systems, product development, procedures, manuals, and
confidential reports will be treated in the same manner and be subject to the
same protection as other Confidential Trade Secret Information (as hereinafter
defined) of the Interphase Group.

As a material inducement to the Corporation to enter into this Agreement and to
pay the Executive the compensation and benefits stated herein and as a condition
of employment and continued employment, the Executive shall keep confidential
all such confidential and proprietary information which the Executive learns or
acquires as a result of his employment with the Corporation (collectively,
“Confidential Trade Secret Information”). By way of example, “Confidential Trade
Secret Information” may consist of any idea, process, design, concept, formula,
pattern, device, development, customer information or compilation of information
which is used in the business of the Interphase Group, which gives the
Interphase Group an advantage over a competitor who does not know or use it.
The Executive agrees (i) that the remedy at law for any breach or threatened
breach of this Section 8 is inadequate and (ii) that, in the event of breach or
threatened breach of this Section 8, the Corporation (or any other member of the
Interphase Group) shall be entitled to injunctive relief and specific
performance to enforce this Section 8. Injunctive relief and/or specific
performance will be in addition to whatever other remedy is available to the
Corporation (or other member of the Interphase Group) at law, under this
Agreement or otherwise. The Executive agrees that damages for use of any
identified Confidential Trade Secret Information in violation of this Section 8
shall be 100% of the gross amount of revenue derived or resulting from
unauthorized use of such information.

9.  
Covenants Not to Compete. The Executive acknowledges that the services he is to
render to the Corporation are of a special and unusual character with a unique
value to the Interphase Group, the loss of which cannot adequately be
compensated by damages in an action at law. Accordingly, the Executive agrees
that during the term of his employment with the Corporation and for a period of
two (2) years immediately following the date of termination, for whatever
reason, of his employment with the Corporation:

  (a)  
The Executive shall not, directly or indirectly, without the express written
consent of the Corporation, (i) solicit or induce, or attempt to solicit or
induce, any current or future employee of the Interphase Group, or any member
thereof, to leave or cease his relationship with the Interphase Group, for any
reason whatsoever, and/or (ii) hire any current or future employee of the
Interphase Group or any member thereof on the Executive’s behalf or on behalf of
any subsequent employer of the Executive.

 

Page 4



--------------------------------------------------------------------------------



 



  (b)  
The Executive shall not, directly or indirectly, within the Restricted Territory
(as hereinafter defined), without the express written consent of the
Corporation: (i) engage, as an owner, employer, consultant or otherwise, in any
business or activity that is competitive with the business of the Interphase
Group; and/or (ii) be employed by, or provide competitive services or assistance
to, a Competing Business (as hereinafter defined) which would potentially
involve, directly or indirectly, the use and/or disclosure of Confidential Trade
Secret Information, as defined in Section 8. For purposes of this Section 9, the
“Restricted Territory” shall mean North America, Europe, Japan, Korea,
Australia, Thailand, China, Singapore and India. For purposes of this Section 9,
a “Competing Business” means any person or firm that offers services or products
that are directly competitive with those marketed, offered for sale and/or under
any stage of development by the Interphase Group, or any member thereof, as of
the date of the Executive’s separation from employment with the Corporation. If
the Executive desires to work for a Competing Business in an area that is not
competitive with the business of the Interphase Group, the Executive must give
written notice to the Board of Directors of the Corporation and obtain its
approval that the employment will not violate the terms and conditions of this
Section before beginning employment with the Competing Business.

  (c)  
The Executive shall not, directly or indirectly, solicit or attempt to solicit
the existing or prospective customers of the Interphase Group to purchase
services or products that are competitive with those marketed, offered for sale
and/or under any stage of development by the Interphase Group as of the date of
the Executive’s separation from employment with the Corporation. For purposes of
this Agreement, existing customers shall mean those persons or firms to whom the
Interphase Group, or any member thereof, has made a sale in the preceding twelve
(12) months prior to the Executive’s separation from employment; prospective
customers shall mean those persons or firms that the Interphase Group, or any
member thereof, has solicited to purchase, and/or with whom the Interphase
Group, or any member thereof, has negotiated to sell, the products or services
of the Interphase Group within the preceding twelve (12) months prior to the
Executive’s separation from employment.

  (d)  
In the event that, notwithstanding the foregoing, any of the provisions of this
Section 9 shall be held to be invalid or unenforceable, the remaining provisions
thereof shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable provisions had not been included therein. In the event
that any provision of this Section relating to the time period and/or the areas
of restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

 

Page 5



--------------------------------------------------------------------------------



 



  (e)  
The Executive agrees (i) that the remedy at law for any breach or threatened
breach of this Section 9 is inadequate and (ii) that, in the event of breach or
threatened breach of this Section 9, the Corporation shall be entitled to
injunctive relief and specific performance to enforce this Section 9. Injunctive
relief and/or specific performance will be in addition to whatever other remedy
is available to the Corporation at law, under this Agreement or otherwise. The
Executive agrees that the damages for breach of this Section 9 shall be 100% of
the gross amount of revenue derived or resulting from the breach of the covenant
in this Section 9.

10.  
Termination. This Agreement, and the Executive’s employment hereunder, will
terminate as follows:

  (a)  
Non-renewal of Employment Agreement. The Executive is notified by the
Corporation, or the Executive gives notice to the Corporation, more than thirty
(30) days prior to the expiration of the then current (i.e., initial or renewal)
term that this Agreement will not be renewed. Notice of non-renewal of this
Agreement shall be communicated by dated, written “Notice of Non-Renewal” sent
by Registered Mail, signed receipt requested.

  (b)  
Death. The Executive’s employment hereunder shall automatically terminate upon
his death.

  (c)  
Disability. The Corporation may terminate the Executive’s employment hereunder
in the event of the Executive’s Disability (as hereinafter defined). For
purposes of this Agreement, “Disability” shall mean that, as a result of the
Executive’s incapacity due to illness or injury, the Executive shall have been
absent from his duties under this Agreement on a substantially full-time basis
for a period of three (3) or more consecutive months, and thereafter, within
thirty (30) days after the Corporation notifies the Executive in writing that it
intends to replace him, the Executive shall not have returned to the performance
of such duties on a full-time basis. Should the Executive be diagnosed as
permanently disabled by his treating physician, the Corporation can terminate
his employment for “Disability” without waiting for the expiration of the
three-month period. Without limiting the foregoing, until the Corporation
terminates the Executive’s employment hereunder on account of Disability, the
Executive shall be treated as on a bona fide paid leave of absence and receive
his full compensation as provided in Section 4 of this Agreement, at the same
time and on the same basis described in Section 4; provided however, that no
such compensation shall be payable under this Agreement for any period in excess
of six (6) months.

  (d)  
By the Executive. The Executive may resign at any time upon thirty (30) days
written notice to the Board of Directors of the Corporation.

 

Page 6



--------------------------------------------------------------------------------



 



  (e)  
By the Corporation. The Corporation may terminate the Executive immediately for
“Overt Misconduct.” For purposes of this Agreement, “Overt Misconduct” means
(i) any act or course of conduct by the Executive constituting a criminal act or
(ii) an act by the Executive that is not authorized by the Board of Directors of
the Corporation, or a committee thereof, and which results in gain to or
personal enrichment of the Executive at the expense of the Corporation, or
(iii) the commission by the Executive of an act or course of conduct involving
moral turpitude, or (iv) a breach by the Executive of either or both of
Sections 8 or 9 of this Agreement, or (v) the Executive’s intentional violation
of reasonable written instructions or policies established by the Corporation’s
Board of Directors with respect to the operation of the Corporation’s business
and affairs, or the Executive’s failure to carry out reasonable written
instructions or policies of the Board of Directors, or a material breach (other
than a breach of Sections 8 or 9) by the Executive of this Agreement, provided
that before a termination of the Executive pursuant to this subsection 10(e)(v)
shall be considered for “Overt Misconduct,” the Corporation’s Board of Directors
must give the Executive written notice and fifteen (15) days to cure such
violation or failure. In the event the Corporation asserts that the Executive
has committed an act of Overt Misconduct, the termination notice must specify in
detail the misconduct alleged, and the witnesses or other basis for such
allegation.

  (f)  
Notice of Termination. Notice of termination shall be communicated by dated,
written “Notice of Termination” sent by Registered Mail, signed receipt
requested.

11.  
Payments Upon Termination. Payments to the Executive upon termination of
employment (“Termination Payments”) shall be as follows:

  (a)  
Upon Resignation by the Executive. In the event of a resignation by the
Executive, the Executive shall be entitled (i) to his earned, but unpaid, base
salary through his last date of employment and to compensation for any accrued,
but unused vacation as of the date of his resignation, payable, in each case, in
accordance with the Corporation’s normal payroll practices, (ii) to exercise
vested stock options that are outstanding at the time of the Executive’s
termination in accordance with the terms of the Executive’s stock option grant
agreements, and (iii) to any unpaid expense reimbursements for expenses incurred
prior to his resignation, subject to the provisions of Section 21. The
Executive’s election not to renew this Agreement as described in Section 10(a)
shall be deemed for purposes of this Section 11 to be a “resignation” by the
Executive.

  (b)  
Upon Non-Renewal of the Executive’s Employment Agreement by the Corporation or
Termination by the Corporation for other than Overt Misconduct. In the event
that the Corporation (A) elects not to renew this Agreement and at the time of
such non-renewal election by the Corporation, the Executive is willing and able
to execute a new agreement containing terms and conditions substantially similar
to those in this Agreement and to continue to provide services to the
Corporation substantially similar to the services provided at the time the
Corporation elects not to renew, or (B) terminates the Executive for other than
Overt Misconduct (or death or Disability), then the Executive shall be entitled
to the following termination payments and benefits:

  (i)  
The Executive shall receive his earned, but unpaid, base salary through his last
date of employment and compensation for any accrued, but unused vacation as of
the date of termination (or non-renewal) payable, in each case, in accordance
with the Corporation’s normal payroll practices. The Executive shall also be
entitled to any unpaid expense reimbursements for expenses incurred prior to his
date of termination (or non-renewal), subject to the provisions of Section 21.

 

Page 7



--------------------------------------------------------------------------------



 



  (ii)  
Subject to the Executive’s execution of a general release of claims and covenant
not to sue in a form acceptable to the Corporation (the “Release”), the
Executive shall receive severance payments in the amount of three (3) years’
base salary, payable in bi-weekly installments over a thirty-six (36) month
period at the current effective base salary rate at the time of non-renewal of
this agreement. Such severance payments shall commence, subject to the payment
timing provisions of Section 19(b), on the first payroll date of the Corporation
following the Executive’s termination of employment provided the Executive has
executed and delivered the Release to the Corporation prior to such date (and
not revoked the Release during the applicable revocation period).
Notwithstanding any provision in the preceding sentence to the contrary, if the
severance payments would be considered “non-qualified deferred compensation”
under Section 409A of the Code, the payment of severance payments shall
commence, subject to the payment timing provisions of Section 19(b), on the
first regularly scheduled payroll date of the Corporation occurring after the
expiration of sixty (60) days following the Executive’s date of termination,
provided the Executive has executed and delivered the Release to the Corporation
prior to such date (and not revoked the Release during the applicable revocation
period). The form of the Release will be provided to the Executive not later
than five (5) days following the Executive’s date of termination. In addition,
if the Executive has satisfied the eligibility conditions for severance payments
described above, including without limitation, by the execution and delivery to
the Corporation of the Release within the time periods following the Executive’s
date of termination described above (and not revoked the Release during the
applicable revocation period) and in connection with the Executive’s termination
of employment the Executive is eligible for and timely elects to continue
Executive’s coverage under the Corporation’s group health plan pursuant to
Section 4980B of the Code and Section 601 et seq. of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA Coverage”) and to continue the
coverage of Executive’s dependents who are eligible for COBRA Coverage as a
result of Executive’s termination of employment (the “Qualified Beneficiaries”),
the Corporation will pay the premium cost for COBRA Coverage for the Executive
and for the Qualified Beneficiaries for the 18-month period following the
Executive’s termination of employment or such shorter period during which the
Executive (or with respect to any of the Qualified Beneficiaries, such Qualified
Beneficiary) continues to be eligible for COBRA Coverage. The severance payments
will be reduced by any compensation (e.g., base salary, bonus, commission or
similar payments) that the Executive receives from other employment (including,
but not limited to, self employment by the Executive) during the three (3) year
severance pay period. The Executive agrees to keep the Corporation fully
informed of such compensation received from other employment.

 

Page 8



--------------------------------------------------------------------------------



 



  (iii)  
The exercise period of the Executive’s vested stock options (whether such
options are nonqualified stock options or incentive stock options described in
Section 422 of the Code) that are outstanding on the date of the Executive’s
termination of employment (or the date of non-renewal of this Agreement under
this Section 11(b)) and were granted to the Executive as a result of the
Executive’s employment under this Agreement or the 2000 Agreement and
specifically excluding any stock options granted to the Executive as a result of
his service as a member of the Corporation’s Board of Directors (the
“Outstanding Stock Options”) shall be extended for a period equal to the shorter
of (A) three (3) years or (B) the earlier of the latest date upon which the
stock option could have expired by its original terms under any circumstances or
the 10th anniversary of the original date of grant of the stock option;
provided, however, that for each of Executive’s vested stock options, if on the
date of the Executive’s termination of employment (or the date of non-renewal of
this Agreement under this Section 11(b)), the exercise price of the vested stock
option is greater than the fair market value of the underlying stock determined
on the same date, the Executive’s vested stock option shall be cancelled (in
lieu of the extension of the exercise period described above) and the
Corporation will grant to the Executive a new nonqualified stock option under
substantially similar terms and conditions as the cancelled option and with
respect to the same number of vested shares at the same exercise price but
exercisable for a term of three (3) years.

  (c)  
Upon Disability of the Executive. In the event of termination of the Executive’s
employment by reason of Disability, the Executive shall be entitled to the
following termination payments and benefits:

  (i)  
The Executive shall receive his earned, but unpaid, base salary through his last
date of employment and compensation for any accrued, but unused vacation as of
the date of termination for disability payable, in each case, in accordance with
the Corporation’s normal payroll practices. The Executive shall also be entitled
to payment of any unpaid expense reimbursements for expenses incurred prior to
the termination of his employment for for disability, subject to the provisions
of Section 4(d).

  (ii)  
Subject to the Executive’s execution of the Release, the Executive shall receive
severance payments in the amount of two (2) years’ base salary, payable in
bi-weekly installments over a thirty-six (36) month period commencing, subject
to the payment timing provisions of Section 19(b), on the first payroll period
of the Corporation following the termination of Executive’s employment at the
current base salary rate as of the date of the termination of Executive’s
employment for Disability, provided the Executive has executed and delivered the
Release to the Corporation prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the severance payments

 

Page 9



--------------------------------------------------------------------------------



 



     
would be considered “non-qualified deferred compensation” under Section 409A of
the Code, the payment of severance payments shall commence, subject to the
payment timing provisions of Section 19(b), on the first regularly scheduled
payroll date of the Corporation occurring after the expiration of sixty
(60) days following the date of Executive’s termination, provided the Executive
has executed and delivered the Release to the Corporation prior to such date
(and not revoked the Release during the applicable revocation period). The form
of the Release will be provided to the Executive not later than five (5) days
following the date of Executive’s termination. In addition, if the Executive has
satisfied the eligibility conditions for severance payments described above,
including without limitation, by the execution and delivery to the Corporation
of the Release within the time periods following the Executive’s date of
termination described above (and not revoked the Release during the applicable
revocation period) and in connection with the termination of Executive’s
employment the Executive is eligible for and timely elects to continue
Executive’s coverage under the Corporation’s group health plan pursuant to
Section 4980B of the Code and Section 601 et seq. of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA Coverage”) and to continue the
coverage of Executive’s dependents who are eligible for COBRA Coverage as a
result of the termination of Executive’s employment (the “Qualified
Beneficiaries”), the Corporation will pay the premium cost for COBRA Coverage
for the Executive and for the Qualified Beneficiaries for the 18-month period
following the termination of Executive’s employment or such shorter period
during which the Executive (or with respect to any of the Qualified
Beneficiaries, such Qualified Beneficiary) continues to be eligible for COBRA
Coverage.

  (iii)  
Subject to the Executive’s execution of the Release, the Executive shall receive
payment of two (2) years of the Executive’s annual bonus (determined as provided
below) based on the Corporation’s Executive Bonus Plan payable in bi-weekly
installments over a thirty-six (36) month period commencing, subject to the
payment timing provisions of Section 19(b), with the first payroll period of the
Corporation following the termination of Executive’s employment, provided the
Executive has executed and delivered the Release to the Corporation prior to
such date (and not revoked the Release during the applicable revocation period).
Notwithstanding any provision in the preceding sentence to the contrary, if the
severance payments would be considered “non-qualified deferred compensation”
under Section 409A of the Code, the payment of severance payments shall
commence, subject to the payment timing provisions of Section 19(b), on the
first regularly scheduled payroll date of the Corporation following sixty
(60) days following the date of Executive’s termination, provided the Executive
has executed and delivered the Release to the Corporation prior to such date
(and not revoked the Release during the applicable revocation period). The form
of the Release will be provided to the Executive not later than five (5) days
following the date of Executive’s termination. For this purpose, the annual
bonus amount will be the greater of the prior fiscal year’s Executive Bonus Plan
payment or 100% of the Executive’s Bonus Plan target for the year in which his
employment terminates.

 

Page 10



--------------------------------------------------------------------------------



 



  (iv)  
The exercise period of the Executive’s vested stock options (whether such
options are nonqualified stock options or incentive stock options described in
Section 422 of the Code) that are outstanding on the date of the Executive’s
termination of employment and were granted to the Executive as a result of the
Executive’s employment under this Agreement or the 2000 Agreement and
specifically excluding any stock options granted to the Executive as a result of
his service as a member of the Corporation’s Board of Directors shall be
extended for a period equal to the shorter of (A) three (3) years or (B) the
earlier of the latest date upon which the stock option could have expired by its
original terms under any circumstances or the 10th anniversary of the original
date of grant of the stock option; provided, however, that for each of
Executive’s vested stock options, if on the date of the Executive’s termination
of employment, the exercise price of the vested stock option is greater than the
fair market value of the underlying stock determined on the same date, the
Executive’s vested stock option shall be cancelled (in lieu of the extension of
the exercise period described above) and the Corporation will grant to the
Executive a new nonqualified stock option under substantially similar terms and
conditions as the cancelled option and with respect to the same number of vested
shares at the same exercise price but exercisable for a term of three (3) years.

  (d)  
Upon Death. In the event the Executive’s employment is terminated by reason of
his death, the Executive’s estate shall be entitled:

  (i)  
To the Executive’s earned, but unpaid base salary through his last date of
employment and payment for any accrued, but unused vacation as of the date of
termination for death, payable, in each case, in accordance with normal payroll
practices of the Corporation.

  (ii)  
To payment of any unpaid expense reimbursements for expenses incurred prior to
the Executive’s termination for death, subject to the provisions of Section 21.

  (iii)  
The exercise period of the Executive’s vested stock options (whether such
options are nonqualified stock options or incentive stock options described in
Section 422 of the Code) that are outstanding on the date of the Executive’s
death and were granted to the Executive as a result of the Executive’s
employment under this Agreement or the 2000 Agreement and specifically excluding
any stock options granted to the Executive as a result of his service as a
member of the Corporation’s Board of Directors shall be extended for a period
equal to the shorter of (A) three (3) years or (B) the earlier of the latest
date upon which the stock option could have expired by its original terms under
any circumstances or the 10th anniversary of the original date of grant of the
stock option; provided, however, that for each of Executive’s vested stock
options, if on the date of the Executive’s death, the exercise price of the
vested stock option is greater than the fair market value of the underlying
stock determined on the same date, the Executive’s vested stock option shall be
cancelled and the Corporation will grant to the Executive’s estate (in lieu of
the extension of the exercise price described above) a new nonqualified stock
option under substantially similar terms and conditions as the cancelled option
and with respect to the same number of vested shares at the same exercise price
but exercisable for a term of three (3) years.

 

Page 11



--------------------------------------------------------------------------------



 



  (e)  
Upon Termination for Overt Misconduct. The Executive shall be entitled (i) to
his earned, but unpaid, base salary through his last date of employment and to
any earned or unused vacation as of the date of termination, payable, in each
case, in accordance with the normal payroll practices of the Corporation,
(ii) to any unpaid expense reimbursements incurred while performing his
executive duties, subject to the provisions of Section 4(d), and (iii) to
exercise vested stock options in accordance with the terms of the Executive’s
stock option grant agreements.

12.  
Acquisition of Shares by One Investor or Group. Notwithstanding any provision
herein to the contrary, if at any time during the term of this Agreement any one
person, or more than one person acting as a group (as determined under Treasury
Regulation Section 1.409A-3(h)(5)(v)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of the common stock of the Corporation possessing thirty
(30) percent or more of the total voting power of the stock of the Corporation
and such acquisition constitutes a “change in the effective control of a
corporation” for purposes of Section 409A of the Code (the “Acquisition”), then
the Executive shall not be entitled to receive any severance or other pay
provided for in Sections 11(b) and 11(c) of this Agreement, but the Executive
shall instead receive (i) a lump sum payment in the amount of two (2) years’
base salary at the current base salary amount payable within thirty (30) days of
the Acquisition, and (ii) the Executive shall also receive a lump sum payment
payable within thirty (30) days of the Acquisition equal to two years of the
Executive’s annual bonus (determined as provided below) based on the
Corporation’s Executive Bonus Plan. For purposes of this Section 12, the annual
bonus amount will be the greater of the prior fiscal year’s Executive Bonus
payment or 100% of the Executive’s Bonus Plan target for the fiscal year in
which the Acquisition occurs. In addition, the vesting of all of the Executive’s
Outstanding Stock Options shall be accelerated on the date of the Acquisition
and the exercise period of the Executive’s vested stock options (whether such
options are nonqualified stock options or incentive stock options described in
Section 422 of the Code) that are outstanding on the date of the acquisition and
were granted to the Executive as a result of the Executive’s employment under
this Agreement or the 2000 Agreement and specifically excluding any stock
options granted to the Executive as a result of his service as a member of the
Corporation’s Board of Directors shall be extended for a period equal to the
shorter of (A) three (3) years or (B) the earlier of the latest date upon which
the stock option could have expired by its original terms under any
circumstances or the 10th anniversary of the original date of grant of the stock
option; provided, however, that for each of Executive’s vested stock options, if
on the date of the acquisition, the exercise price of the vested stock option is
greater than the fair market value of the underlying stock determined on the
same date, the Executive’s vested stock option shall be cancelled (in lieu of
the extension of the exercise period described above) and the Corporation will
grant to the Executive a new nonqualified stock option under substantially
similar terms and conditions as the cancelled option and with respect to the
same number of vested shares at the same exercise price but exercisable for a
term of three (3) years.

 

Page 12



--------------------------------------------------------------------------------



 



13.  
Tax Gross Up Payment.

  (a)  
Excess Parachute Payment. If the Executive incurs the excise tax (the “Excise
Tax”) imposed by Section 4999 of the Code on “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code as the result of the receipt of
any payments under this Agreement, the Corporation shall pay to the Executive a
gross up payment (the “Gross Up Payment”) such that the net amount retained by
the Executive, after deduction of (i) any such Excise Tax upon any payments
under this Agreement (other than payments provided by Section 11 and this
Section 13) and (ii) any federal, state and local income and employment taxes
(together with penalties and interest) and Excise Tax upon the payments provided
by this Section 13 shall be equal to the amount of the payments that the
Executive is entitled to receive under this Agreement (other than payments
provided by this Section 13).

  (b)  
Applicable Rates. For purposes of determining the Gross Up Payment amount, the
Executive shall be deemed:

  (i)  
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individual taxpayers in the calendar year in which the
Gross Up Payment is made (which rate shall be adjusted as necessary to take into
account the effect of any reduction in deductions, exemptions or credits
otherwise available to the Executive had the Gross Up Payment not been
received);

  (ii)  
to pay additional employment taxes as a result of the receipt of the Gross Up
Payment in an amount equal to the highest marginal rate of employment taxes
applicable to wages; provided that if any employment tax is applied only up to a
specified maximum amount of wages, such limit shall be taken into account for
purposes of such calculation; and

  (iii)  
to pay state and local income taxes at the highest marginal rates of taxation in
the state and locality of the Executive’s residence on the date of the
termination, net of the maximum reduction in federal income taxes that could be
obtained from deduction of such state and local taxes.

 

Page 13



--------------------------------------------------------------------------------



 



  (c)  
Determination of Gross Up Payment Amount. The determination of the Gross Up
Payment amount shall be made by a nationally recognized public accounting firm
selected by the Executive and reasonably acceptable to the Corporation (the
“Accountants”). If the Excise Tax amount payable by the Executive, is different
from the Excise Tax amount computed by the Accountants for purposes of
determining the Gross Up Payment amount, then appropriate adjustments to the
Gross Up Payment amount shall be made. For purposes of determining the initial
Gross Up Payment amount prior to such determination of the actual Excise Tax
amount, the following assumptions shall be utilized:

  (i)  
the payments provided for in Section 12, and the Gross Up Payment, shall be
treated as “parachute payments” pursuant to Section 280G of the Code without
regard to whether a change in control satisfies the requirements of
Section 280G(b)(2)(A)(i) of the Code;

  (ii)  
no portion of any payment made pursuant to Section 11, shall be treated as a
parachute payment;

  (iii)  
the amount payable to the Executive pursuant to Section 12 shall be:

  (A)  
deemed to be equal to 150% of the highest annual base compensation at any time
during the Executive’s employment with the Corporation;

  (B)  
deemed to have been paid immediately following the change in control;

  (C)  
deemed to include the additional amount payable under Section 13, if any, for
additional taxes payable by the Executive as a result of the receipt of the
payment described in Section 12; and

  (D)  
treated 100% as a parachute payment;

  (iv)  
the “ascertainable fair market value” (as set forth in Treasury
Regulation Section 1.280G-1, Q&A 13) of the Executive’s stock options, the
vesting of which was accelerated by the change in control as provided for in
Section 12, shall be equal to the product of (A) and (B) as set forth below:

  (A)  
the number of shares covered by such options; and

  (B)  
the difference between:

  (1)  
the fair market value per share as of the date of the change in control; and

  (2)  
the exercise price per share of stock subject to such Options; and

 

Page 14



--------------------------------------------------------------------------------



 



  (v)  
for purposes of applying the rules set forth in Treasury
Regulation Section 1.280G-1, Q&A 24(c) to a payment described in Treasury
Regulation Section 1.280G-1, Q&A 24(b), the amount reflecting the lapse of the
obligation to continue performing services shall be equal to the minimum amount
allowed for such payment as set forth in Treasury Regulation Section 1.280G-1,
Q&A 24(c).

  (d)  
Time For Payment. The Corporation shall pay the Gross Up Payment within thirty
(30) days following the date the Executive provides the Corporation with written
notice of the Executive’s payment of the taxes to which the Excise Tax relates,
along with a copy of the return or returns filed by the Executive reflecting
remittance of such taxes, but in no event later than by the end of the
Executive’s taxable year next following the taxable year in which the Executive
remits the related taxes.

14.  
Outplacement Services. If the Executive is terminated by the Corporation for any
reason other than Overt Misconduct, the Corporation agrees to reimburse the
Executive for any reasonable outplacement consulting fees and expenses incurred
by the Executive during the two year period following such termination; provided
that the aggregate amount reimbursed by the Corporation shall not exceed 15% of
the Executive’s Base Salary in effect immediately prior such termination. In
addition and as to each reimbursement payment, to the extent that any
reimbursement under this Section 14 is not deductible by the Executive for
federal, state and local income tax purposes, Corporation shall pay the
Executive an additional amount such that the net amount retained by the
Executive, after deduction of any federal, state and local income tax on the
reimbursement and such additional amount, shall be equal to the reimbursement
payment. The Executive shall promptly submit to the Corporation all requests for
reimbursement under this Section 14 and provide that such requests are promptly
submitted, all amounts payable under this Section 14 shall be paid by
Corporation within fifteen (15) days after the Executive’s presentation to
Corporation of any statements of such reimbursement amounts; provided, however,
that (i) reimbursement for reasonable outplacement consulting fees and expenses
shall be made no later than the last day of the third taxable year of the
Executive following the taxable year of the Executive in which the Executive’s
termination of employment occurred and (ii) the tax gross up payment provided
for in this Section 14 shall be made by the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive remits the
related taxes.

15.  
Withholding. All payments required to be made to the Executive by Corporation
shall be subject to the withholding of such amounts, if any, relating to
federal, state and local taxes as may be required by law.

 

Page 15



--------------------------------------------------------------------------------



 



16.  
Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or breach thereof, except for requests for injunctive relief,
specific performance and declaratory relief shall be settled by the following
arbitration procedure:

The parties hereto shall expeditiously seek to resolve between themselves such
dispute, controversy or claim. If they shall fail to reach such a resolution,
within twenty (20) days of such failure, each party shall appoint one
(1) arbitrator. Within twenty (20) days after both arbitrators have been
appointed, the arbitrators shall jointly appoint a third arbitrator. Within
thirty (30) days after the appointment of the third arbitrator, the three-person
arbitration panel shall consider all relevant evidence concerning such dispute,
controversy or claim and reach its award or decision concerning such dispute,
controversy or claim. Any arbitration must take place in Dallas, Texas. In
reaching their award or decision, the arbitrators shall have no authority to
change or modify any provision of this Agreement. The prevailing party shall be
entitled to reimbursement for all legal fees and expenses incurred in
conjunction with the arbitration, and the non-prevailing party will be
responsible to pay the fees and costs of the arbitrators. Judgment upon any
award rendered by the arbitrators may be entered in any United States District
Court.

17.  
Resignation Upon Termination. In the event of termination of the Executive’s
employment with the Corporation, for whatever reason, the Executive hereby
agrees to resign from all positions held in the Corporation, and in any member
of the Interphase Group, including, without limitations, any position as a
director, officer, agent, trustee or consultant of the Corporation.

18.  
Right to Obtain Insurance. The Corporation may, at its option, fund all or any
portion of its severance obligations through life, disability or other
appropriate insurance on the Executive. In regard to the foregoing, the
Executive agrees to fully cooperate with the Corporation in connection with the
Corporation’s efforts to obtain any such insurance. Such cooperation shall
include, but shall not be limited to, submission to any medical or other
examination and execution of applications or other instruments reasonably
necessary to effectuate such insurance. The Executive acknowledges the
Corporation is not obligated to acquire insurance pursuant to this Section 18,
such decision being solely at the Corporation’s discretion.

19.  
Additional Termination Provisions.

  (a)  
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to the Executive under this
Agreement in connection with a termination of the Executive’s employment that
would be considered “non-qualified deferred compensation” under Section 409A of
the Code, in no event shall a termination of employment be considered to have
occurred under this Agreement unless such termination constitutes the
Executive’s “separation from service” with the Corporation as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto (“Separation from Service”).

 

Page 16



--------------------------------------------------------------------------------



 



  (b)  
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the severance
payments payable to the Executive pursuant to Section 11 shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to
separation pay plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to
short-term deferrals, for all amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year in which the Executive
is terminated by the Corporation pursuant to Section 11(b)). However, to the
extent any such payments are treated as “non-qualified deferred compensation”
subject to Section 409A of the Code, and if the Executive is deemed at the time
of his Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which the Executive is entitled under this
Agreement is required in order to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of the Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
19(b) shall be paid in a lump sum to the Executive. The determination of whether
the Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of his Separation from Service shall be made by the
Corporation in accordance with the terms of Section 409A of the Code and
applicable guidance thereunder (including without limitation Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).

20.  
Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Corporation be
required to provide a tax gross-up payment to the Executive or otherwise
reimburse the Executive with respect to Section 409A Penalties. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that the
Executive may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment and shall not collectively be treated as a single
payment. The Executive acknowledges and understands that neither the Corporation
nor any employee or agent of the Corporation has provided the Executive any tax
advice regarding this Agreement or amounts payable under this Agreement and that
the Corporation has urged the Executive to seek advice from the Executive’s own
tax advisor regarding the tax consequences of this Agreement to the Executive.

 

Page 17



--------------------------------------------------------------------------------



 



21.  
In-kind Benefits and Reimbursements. Notwithstanding any thing to the contrary
in this Agreement, in-kind benefits and reimbursements provided under this
Agreement during any tax year of the Executive shall not affect in-kind benefits
or reimbursements to be provided in any other tax year of the Executive and are
not subject to liquidation or exchange for another benefit. Notwithstanding any
thing to the contrary in this Agreement, reimbursement requests must be timely
submitted by the Executive and, if timely submitted, reimbursement payments
shall be made to the Executive as soon as administratively practicable following
such submission in accordance with the Corporation’s policies regarding
reimbursements, but in no event later than the last day of Executive’s taxable
year following the taxable year in which the expense was incurred. In no event
shall the Executive be entitled to any reimbursement payments after the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred. This Section shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to the Executive.

22.  
Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.

23.  
Governing Law. This Agreement shall in all respects be subject to, and governed
by, the laws of the State of Texas.

24.  
Severability. The invalidity or unenforceability of any provision in the
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in this Agreement.

25.  
Notice. Any and all notices required or permitted herein shall be deemed
delivered if delivered personally or if mailed by registered or certified mail
to the Corporation at its principal place of business and to the Executive at
the address hereinafter set forth following the Executive’s signature, or at
such other address or addresses as either party may hereafter designate in
writing to the other.

26.  
Assignment. This Agreement, together with any amendments hereto, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and personal representatives, except that
the rights and benefits of either of the parties under this Agreement may not be
assigned without the prior written consent of the other party.

27.  
Amendments. This Agreement may be amended at any time by mutual consent of the
parties hereto; provided that any amendment shall be consistent with the
provisions of Sections 20 and 21. Any such amendment to be valid must be in
writing and signed by the Corporation and the Executive.

28.  
Survival. The provisions of Sections 5, 8, 9, 17 and any other provisions of
this Agreement which by its terms is intended to so survive, will survive
termination or expiration of this Agreement.

 

Page 18



--------------------------------------------------------------------------------



 



29.  
Entire Agreement. This Agreement contains the entire agreement and understanding
by and between the Executive and the Corporation with respect to the employment
of the Executive, and no representations, promises, agreements, or
understandings, written or oral, relating to the employment of the Executive by
the Corporation not contained herein shall be of any force or effect. This
Agreement supersedes and replaces, in all respects, the 2000 Agreement.
Notwithstanding the above, any stock option agreements existing between the
Corporation and the Executive as of the date of this Agreement shall not be
superseded by this Agreement except as specifically provided otherwise in this
Agreement.

30.  
Burden and Benefit. This Agreement shall be binding upon, and shall inure to the
benefit of, the Corporation and the Executive, and their respective heirs,
personal and legal representatives, successors, and assigns.

31.  
References to Gender and Number Terms. In construing this Agreement, feminine or
neuter pronouns shall be substituted for those masculine in form and vice versa,
and plural terms shall be substituted for singular and singular for plural in
any place which the context so requires.

32.  
Headings. The various headings in this Agreement are inserted for convenience
only and are not part of this Agreement.

[Remainder of page intentionally left blank]

 

Page 19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation and the Executive have duly executed this
Agreement effective as of the Effective Date.
INTERPHASE CORPORATION:

                 
By:
  /s/ Michael J. Myers
 
MICHAEL J. MYERS       /s/ Gregory B. Kalush
 
GREGORY B. KALUSH    
 
  Chairman, Compensation Committee       CEO, President and    
 
          Chairman of the Board    
 
               
 
  Address for Notice Purposes:       Address for Notice Purposes:    
 
               
 
  Board of Directors       Gregory B. Kalush    
 
  Interphase Corporation       Interphase Corporation    
 
  2901 N. Dallas Parkway, Suite 200            
 
  Plano, Texas 75093            

 

Page 20